Case: 1:20-cv-00757 Document #: 19-1 Filed: 07/28/20 Page 1 of 2 PageID #:192




  STANG v. UNION FOR REFORM JUDAISM




      EXHIBIT A
           Case: 1:20-cv-00757 Document #: 19-1 Filed: 07/28/20 Page 2 of 2 PageID #:193


Mark Stang

From:                            Rubin, Lee H. <LRubin@mayerbrown.com>
Sent:                            Wednesday, July 22, 2020 12:40 AM
To:                              Mark Stang
Cc:                              Joseph Mizrachi - Third Millennium Properties; Adam Mizrachi - Third Millennium
                                 Properties
Subject:                         Re: Stang v. Union for Reform Judaism: A CALL TO ARMS -- Request to Mayer
                                 Brown Law Firm (Chicago Office) for Pro Bono Legal Assistance for Plaintiffs


Hi Mark - as as I am sure you know from your large firm practice experience, we have a firm pro bono committee which
vets any requests for pro bono assistance. In addition, if a matter is likely to be newsworthy, the matter must be
approved by the managing partner and chairman of the firm. I have passed along your request to the chair of the pro
bono committee. Thanks, Lee




                                                          1
